Title: From George Washington to James Madison, 23 September 1789
From: Washington, George
To: Madison, James

 
          
            [New York, c.23 September 1789]
          
          My solicitude for drawing the first characters of the Union into the Judiciary, is such that, my cogitations on this subject last night (after I parted with you) have almost determined me (as well for the reason just mentioned, as to silence the clamours, or more properly, soften the disappointment of smaller characters[)]—to nominate Mr Blair and Colo. Pendleton as Associate & District Judges. And Mr E. Randolph for the Attorney General trusting to their acceptance. Mr Randolph, in this character, I would prefer to any person I am acquainted of not superior abilities, from habits of intimacy with him.
          Mr Pendleton could not I fear discharge, and in that case I am sure would not undertake, to execute the duties of an Associate under the present form of the Act. But he may be able to fulfil those of the District—The Salary I believe is greater than what he now has; and he would see or it might be explained to him, the reason of his being prefered to the District Court rather than to the Supreme Bench; though I have no objection to nominating him to the latter, if it is conceived that his health is competent, and his mental faculties unimpaired, by age.
          His acceptance of the first would depend in a great measure, I presume, upon the light in which the District Judges are considered—that is, whether superior in Rank to any State Judges.
          I am very troublesome, but you must excuse me. Ascribe it to friendship and confidence, and you will do justice to my motives. Remember the Attorney and Marshall for Kentucky, and forget not to give their Christian names. Yours ever
          
            G.W.
          
        